Title: From George Washington to Caesar Rodney, 19 January 1779
From: Washington, George
To: Rodney, Caesar


sir.
Head Quarters Philadelphia 19th Jany 1779.

The Quarter Master General has represented to me, that our resources in point of forage will not with the greatest œconomy and management satisfy the demands of the Army—unless the Cavalry of Pulaskis Legion is removed to some position where it will interfere less with the general Supply—The Counties of Kent and Sussex in your State, he thinks will be able to maintain this Corps, with less inconvenience to the Country than any other place within a reasonable distance.
I am therefore to request that Your Excellency will give Mr Quarter Master Wade, who is charged with this business, proper authority to canton these troops in the most advantageous manner.
At the same time that I would have them so disposed as to be secure of a sufficient Supply, and not too much scattered for the preservation of discipline; I would wish them to be as little burthensome to the Inhabitants as possible.
Your Excellencys Countenance and Support to Mr Wade will conciliate these desirable ends—and in full assurance of your granting them—I remain with great respect—Sir Your most obedt Servt.
Go: Washington
